275 So. 2d 591 (1973)
William A. HALLER et Ux., Appellants,
v.
SANTONA LAND CORPORATION, Appellee.
No. R-316.
District Court of Appeal of Florida, First District.
April 10, 1973.
Charles Tindell, of Elliott, Tindell & Armstrong, Daytona Beach, for appellants.
Warren H. Cobb, of Duffett, Barry, Seps & Cobb, Ormond Beach, C.A. Vincent, Jr., of Kinsey, Vincent & Pyle, Daytona Beach, for appellee.
PER CURIAM.
Defendants have appealed an adverse judgment quieting plaintiff's title as against any interest held or claimed by them. They contend that the findings of fact made by the trial court and recited in its final judgment are not supported by competent and substantial evidence; that the court erred in denying the proffer of evidence made by them during the trial; and, that the conclusions of law reached by the trial court and recited in the final judgment are erroneous.
We have carefully examined the final judgment here assaulted and conclude that if the findings of fact appearing therein are accepted as true, the conclusions of law based thereon are correct and accord with established principles of law. Such judgment reaches this court clothed with a presumption of correctness, and the findings possess the quality of a jury verdict.[1] The burden of demonstrating error in the findings and conclusions of the trial court rests on the appellants.[2]
From the briefs it appears that the testimony adduced by the witnesses during the trial of this case before the court was not reported and, therefore, no transcript of such proceedings is included in the record on appeal. The only support appellants offer for the position they take is the recollection of the testimony by their attorney *592 as recited in their brief. Such recollection may not be accepted as a substitute for a certified record of the trial proceedings or as a basis for holding the trial court in error. Because of the failure of appellants to bring to this court a record of the evidence on which the trial court acted and based its findings and conclusions, we have no option but to affirm the judgment appealed.
Affirmed.
SPECTOR, C.J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.
NOTES
[1]  Bardee Corporation v. Arnold Altex Aluminum Co. (Fla.App. 1961), 134 So. 2d 268.
[2]  F E C News Co. v. Pearce (Fla. 1952), 58 So. 2d 843.